Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           
                                                
                 Allowable Subject Matter
The following is the examiner’s reasons for allowance of claims 1-20:  Independent claims 1, 10  and 16 identify  the following unique and distinct limitations:  “in response to a determination that the one or more generated video signatures do not correspond to the first media: determining that the video corresponds to a split-screen presentation having a plurality of regions-of-interest; and identifying a first one of the regions-of-interest of the split-screen presentation that includes the first media”. The prior art of record discloses process audio output from a media device to determine audio metering data to identify first media presented by the media device, generating video signatures associated with video output from the media and audio/video metering, however fails to anticipate or render the above limitations obvious singularly or in combination. 

                         Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



ISHRAT I. SHERALI
Examiner
Art Unit 2667



/ISHRAT I SHERALI/           Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
 August 9, 2022